Citation Nr: 1330735	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for myofascial strain, lumbar spine, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for traumatic retropatellar pain syndrome, left knee, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for traumatic retropatellar pain syndrome, right knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Senior Counsel


INTRODUCTION

The appellant had active service from May 1987 to May 1983 and had an additional 3 years, 11 months and 28 days of active service.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued the 10 percent ratings assigned for traumatic retropatellar pain syndrome of the left and right knees and granted an increased rating, from 10 to 20 percent, for myofascial strain, lumbar spine. 

When the Veteran filed the current claim, he resided outside of the United States, so his claim was initially under the jurisdiction of the Pittsburgh, Pennsylvania, VARO.  The case was initially adjudicated by a special claims processing unit in Cleveland, Ohio.  The Veteran currently resides within the jurisdiction of the St. Petersburg, Florida VARO.

In a May 2012 rating decision, the St. Petersburg RO granted a 40 percent disability rating for myofascial strain, lumbar spine, for the entirety of the appeal period.  This was determined by the RO to be a complete grant of the benefits sought on appeal with respect to that issue, and it was withdrawn from appellate status.  However, applicable law provides that a claimant seeking a disability rating greater than the one assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran has not withdrawn his claim, this claim remains in appellate status.

The Veteran initiated appeals as to additional issues adjudicated in the November 2008 rating decision; however, he did not perfect an appeal with respect to any of those additional issues, to the extent they were not granted in full.  Accordingly, they will not be discussed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examinations of the Veteran's service-connected low back and bilateral knee disabilities were conducted more than five years ago, in January 2008.  In the August 2013 informal hearing presentation, his representative indicated that his service-connected knee disabilities had worsened such that the 2008 examination does not reflect the Veteran's "current severe disability picture."  Although the informal hearing presentation did not address the low back disability, the Board notes that in April 2011 the RO determined that a current examination of the spine was necessary.  The scheduled spine examination was cancelled later that month with the notation "Veteran withdrew claim;" however, the record does not contain a written withdrawal of the low back issue that meets regulatory requirements.  38 C.F.R. § 20.204.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's reports of increased severity of his knee disabilities and the necessity of a current low back examination, new VA examinations are warranted to determine the current severity of the Veteran's lumbar spine and bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and asked to identify any additional medical treatment he has received for his lumbar spine and knee disabilities.  All appropriate steps should be taken to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any relevant updated VA treatment records dated since February 2011 from the Orlando VA Health Care System, to include the Viera Community Based Outpatient Clinic. 

2. Schedule the Veteran for a VA examination to determine the severity of his traumatic retropatellar pain syndrome of the left and right knees and the severity of his myofascial strain of the lumbar spine.  The claims folder should be provided to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's traumatic retropatellar pain syndrome of the left and right knees and of his myofascial strain of the lumbar spine.  The January 2008 VA examiner diagnosed the Veteran with early degenerative joint disease of the knees.  The examiner should provide an opinion as to:

a. whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed degenerative joint disease of the left and right knees was caused by service or his service-connected traumatic retropatellar pain syndrome; and 
b. whether it is at least as likely as not (50 percent probability or greater) that the currently diagnosed degenerative joint disease of the left and right knees was aggravated (permanently worsened) by his service-connected traumatic retropatellar pain syndrome.

If the answer to each of these questions is negative (i.e. such a relationship is less likely as not), the examiner should state whether it is possible to differentiate between symptomatology attributed to degenerative joint disease and symptomatology attributed to the service-connected retropatellar pain syndrome.  If it is not possible to differentiate between these disabilities, all of the Veteran's knee symptomatology should be treated as if it were service-connected. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence, including lay evidence, where appropriate.  

3. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause shall include denial of the claim.  38 C.F.R. § 3.655.

4. Thereafter, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


